                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

UNITED STATES OF AMERICA,                                   CRIMIAL CASE NO. 1:13-cr-021-1
                                                            CIVIL CASE NO. 1:17-cv-113

                 Plaintiff/Respondent,                                        Judge Michael R. Barrett

        v.

TIMOTHY BALLARD,

                 Defendant/Petitioner.


                                                   ORDER

        This matter is before the Court on Petitioner’s § 2255 motion to vacate, set aside,

or correct sentence (Doc. 147), as supplemented (Doc. 160), Respondent’s response

(Doc. 172), and Petitioner’s reply (Doc. 176). The docket also reflects a pending motion

for the appointment of counsel. (Doc. 171). 1 For the following reasons, Petitioner’s

motions will be denied.

        I.       BACKGROUND

        Petitioner pleaded guilty to conspiracy to possess with intent to distribute heroin

under 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(i), and 846. (Doc. 86). The final presentence

investigation report (“PSR”) used a base level offense 32 (PSR, ¶ 49), which was

enhanced for maintaining a drug premises (U.S.S.G. § 2D1.1(b)(12)), criminal livelihood

(id. at § 2D1.1(b)(15)(E)), and Petitioner’s role as the leader of the drug conspiracy. (Id.

at § 3B1.1(a)). The offense level was then decreased for acceptance of responsibility (id.

at §§ 3E1.1(a) and (b)) to a total offense level of 37. (PSR, ¶ 62). The PSR also


        1    This filing appears to duplicate a prior filing by Petitioner, and for the reasons discussed in part
III.B, it will be denied.

                                                       1
calculated a criminal history category of III. (Id. at ¶ 71). The resulting guideline range

was 262–327 months (PSR, ¶ 112) in the context of a statutory range of a five-year

minimum to 40-year maximum. 21 U.S.C. § 841(b)(1)(B)(i). Probation sought an upward

variance to 408 months in view of Petitioner’s leadership role, his lavish lifestyle linked to

his criminal conduct, his criminal history related to narcotics, and the fact that the Court

had imposed a 408-month sentence upon an associated defendant, Cornell Clisby.

(PSR, ¶ 135).

        As reflected in the addendum thereto, Petitioner’s counsel submitted objections to

numerous aspects of the PSR.               At the sentencing hearing held February 2, 2016,

Petitioner’s counsel withdrew the objections, with the caveat that “[Petitioner], I know in

his own mind, believes that he is not as culpable as the presentence investigation writer

has stated. I think I should just state that for the record.” (Doc. 154, PAGEID #: 731–32).

The Court responded, “I think I agree with that, and that will drive where I’m going in my

sentence.” (Id. at PAGEID #: 732). In what suggests that the Court and both parties

conferred about a downward departure, Respondent’s counsel added: “I know that the

Court is going to depart downward, and significantly, I think, and I understand that.” (Id.

at PAGEID#: 734). In mitigation, Petitioner’s counsel requested a 180-month sentence.

(Id. at PAGEID #: 733). The Court entered a judgment of 198 months. (Doc. 124).

        Petitioner did not appeal and filed his § 2255 motion February 10, 2017. 2 As

supplemented, his motion presents two claims of ineffective assistance of counsel. First,

he argues that counsel was ineffective for withdrawing the objections to the PSR.

Relatedly, as a second ground, he argues that counsel was ineffective for failing to raise


        2 “[A] pro se prisoner’s complaint is deemed filed when it is handed over to the prison officials for
mailing to the court.” Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008).

                                                     2
the substance of those objections in the context of his request for a downward departure

on behalf of Petitioner.

        II.     STANDARD OF REVIEW

        Relief under 28 U.S.C. § 2255 is warranted upon a showing of either “(1) an error

of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

error of fact or law that was so fundamental as to render the entire proceeding invalid.”

Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003) (citing Weinberger v. United

States, 268 F.3d 346, 351 (6th Cir. 2001), cert. denied, 535 U.S. 967). A petitioner using

§ 2255 must demonstrate relief by a preponderance of the evidence. Pough v. United

States, 442 F.3d 959, 964 (6th Cir. 2006).

        III.    ANALYSIS

                A. Ineffective assistance of counsel

        Petitioner’s claims are premised on the alleged ineffective assistance of counsel.

To demonstrate an error of constitutional magnitude in this context, a petitioner “must

show that his attorney’s performance was so inadequate as to violate his Sixth

Amendment rights.” Myers v. United States, Case No. 1:10-cr-69-1, 2019 WL 330847, at

*2 (S.D. Ohio Jan. 25, 2019) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).

Strickland set forth a two-part test for ineffective assistance of counsel claims. 3 First, the

petitioner must show that counsel’s performance “fell below an objective standard of

reasonableness.” Strickland, 466 U.S. at 688. Under this prong, the court must “indulge



         3 Although not part of his articulated § 2255 claims, Defendant alludes to his counsel’s

ineffectiveness for advising him to make certain admissions as part of his plea agreement. (See Doc. 160,
PAGEID #: 830). The Court will not address a claim not raised by Defendant, but notes that the Strickland
standard likewise “governs claims of ineffective assistance of counsel arising from a guilty plea.” Sutton v.
United States, Case No. 1:05-CR-183-2 (1:12-CV-339), 2013 WL 12228705, at *2 (S.D. Ohio June 24,
2013) (citing Hill v. Lockhart, 474 U.S. 52, 58 (1985)).

                                                     3
a strong presumption that counsel's conduct falls within a wide range of professional

assistance; that is, the defendant must overcome the presumption that, under the

circumstances, the challenged conduct might be considered sound trial strategy.” Id. at

689 (internal quotation omitted). “[R]easonable lawyers may disagree on the appropriate

strategy for defending a client.” Bigelow v. Williams, 367 F.3d 562, 570 (6th Cir. 2004).

Second, the petitioner must demonstrate prejudice—“that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would

have been different.” Id. at 694. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id.

       Petitioner devotes a great deal of his briefing to persuading the Court of the merits

his would-have-been objections to the PSR and criticizes Respondent for devoting its

response to “abstract legal concepts.” (Doc. 176, PAGEID #: 917). Petitioner’s approach,

however, misses the forest for the trees. The Court is constrained to evaluate Petitioner’s

claims in terms of the legal framework discussed above, to which the Court now turns.

       Although Petitioner raises two distinct ineffective assistance claims, they both

concern his counsel’s decision to not raise objections to the PSR—whether formally or

informally. The Court therefore considers them together. The record demonstrates that,

for purposes of the first prong of the Strickland test, Petitioner’s counsel’s performance

was objectively reasonable. Probation and Respondent were recommending a 408-

month sentence prior to the sentencing hearing. Review of the sentencing hearing

transcript demonstrates that, notwithstanding counsel’s withdrawal of the objections to

the PSR, the Court appreciated their contents in in the totality of the sentencing




                                             4
circumstances. 4 Moreover, the PSR addendum reflects responses to the objections that

undercut Petitioner’s burden to show that his counsel’s performance was objectively

unreasonable. For example, Petitioner strenuously contests the PSR’s conclusion that

the currency seizure leading to his arrest related to heroin and not to marijuana, thereby

inflating his base offense level. But upon review of the objection, Probation verified its

conclusion with agents from the Drug Enforcement Agency and U.S Attorney’s office.

(PSR, addendum). Petitioner also disagrees with the PSR’s conclusion that he made his

livelihood by criminal means, pointing to tax returns reflecting legitimate income for the

relevant time period. But Probation had a valid counter—citing its inability to verify the

source of this legitimate income and pointing to the incongruity between the legitimate

income reported and the vastly larger sums of cash with which Petitioner was found with

as a result of the investigation.

       Considering this pushback, a reasonable attorney might choose a strategy that

abandoned far-from-sure objections for the opportunity (well-received, in this case) to

argue for a downward departure. See Bigelow, 367 F.3d at 570 (“reasonable lawyers

may disagree on the appropriate strategy”). Finally, although Petitioner insists that his

counsel made the wrong decision by failing to raise the substance of the objections to the

PSR either formally or in mitigation, the record does not reflect (nor does he assert) that

he explicitly instructed his counsel otherwise.


       4   From the sentencing hearing transcript:

       [Petitioner’s counsel]: [Petitioner], I know in his own mind, believes that he is not as
       culpable as the presentence investigation writer has stated. I think I should just state that
       for the record.”

       The Court: Well, I think I agree with that, and that will drive where I’m going in my sentence.

(Id. at PAGEID #: 731–32)

                                                     5
       While the Court is not required to address the prejudice prong in view of its

conclusion above, Strickland, 466 U.S. at 697; Stanford v. Parker, 266 F.3d 442, 454 (6th

Cir. 2001), the Court finds this prong equally detrimental to Petitioner’s position. Had the

PSR objections been successfully made or referenced in mitigation, Petitioner’s argument

assumes a best-case scenario sentence range of 168–235 months. Petitioner’s ultimate

sentence of 198 months fell squarely within that range. He argues nevertheless that, but

for counsel’s errors, he would have been sentenced at or near the bottom of that range

lower range. But Petitioner must show more than “some conceivable effect” of the errors

on the outcome. Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466

U.S. at 687). This showing must be “sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694. Petitioner has not persuaded the Court that, even if counsel’s

performance was constitutionally inadequate, that there was anything more than an off

chance that the Court would have sentenced him with fewer than 198 months.

       Finally, the motions, files, and records of this case conclusively show that

Petitioner is not entitled to relief. Therefore, a hearing is not necessary to determine the

issues and make the findings of fact and conclusions of law with respect thereto. Smith

v. United States, 348 F.3d 545, 550–51 (6th Cir. 2003).            The claims raised are

conclusively contradicted by the record and the well-settled law of the Sixth Circuit and

the United States Supreme Court.

              B. Motion to appoint

       On August 21, 2017, Petitioner filed a Waiver of Attorney-Client Privilege and

Confidential Information (Doc. 164). On January 22, 2018, the docket reflects what

appears to be a duplicate of this filing—accompanied on this instance by the docket



                                             6
notation, “MOTION to Appoint Counsel.” (Doc. 171). On June 18, 2018, the Court

entered an order denying the filing at document number 164. (Doc. 181). In substance,

this order denied Petitioner’s request for the appointment of counsel as contained in the

last paragraph of document number 164, but it did not address the duplicate filing at

document number 171.

      The reasons applicable to denying the request in the first instance remain present

to the extent restated by the filing at document number 171. For the reasons set forth in

its prior order (Doc. 181), the motion to appoint counsel (Doc. 171) will be denied.

      IV.    CONCLUSION

      Appreciating that “the fundamental fairness of the proceeding whose result is being

challenged” is the “ultimate focus” of the ineffective assistance of counsel inquiry,

Petitioner’s § 2255 motion does not warrant relief.        Strickland, 466 U.S. at 696.

Petitioner’s counsel acted objectively reasonably and, aside from reaching an objectively

favorable result, he reached a result within Petitioner’s subjective, best expectations.

Petitioner’s § 2255 motion (Doc. 147) is accordingly, and for the reasons set forth herein,

DENIED.     The motion for appointment of counsel (Doc. 171) is also DENIED.

      The Court will not issue a certificate of appealability. See Rules Governing Sec.

2255 Proceedings for the U.S. Dist. Courts, Rule 11(a). Petitioner’s § 2255 motion is not

“debatable among reasonable jurists,” subject to being “resolved differently on appeal[,]”

or “adequate to deserve encouragement to proceed further.” Poandl v. United States,

No. 1:12-cr-00119-1 (1:16-cv-00286), 2017 WL 1247791, at *17 (S.D. Ohio April 5, 2017)

(citing Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (citing Barefoot v. Estelle, 463

U.S. 880, 893 7 N.4 (1983))). Petitioner has also failed to make a substantial showing of



                                            7
the denial of a constitutional right. Id. (citing 28 U.S.C.A. § 2253(c) and Fed. R. App.

22(b)).

          IT IS SO ORDERED.

                                                      s/ Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court




                                           8
